            2:19-cv-02207-CSB-EIL # 1                   Page 1 of 7                                                       E-FILED
                                                                                            Monday, 29 July, 2019 04:37:34 PM
                                                                                                Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                                     for the Central District of Illinois

       Sar~h_ ?e..v\.W ))
                        Plaintiff,                  )
                                                    )
      V.                                            )
                                                           Case No.        i q. . di ~D81
                   km-A- fuo Av ;                   )
                        Defondant(s).               )


                             PRO SE CIVIL RIGHTS COMPLAINT
                                       (Non-Prisoner)

 I.        JURISDICTION
           Subject matter jurisdiction is invoked under 28 U.S.C. § 1331, 28 U.S.C. § 1343(a)(3), and/or
           42 U.S.C. § 1983. List any additional bases for federal subject matter jurisdiction here:




H.    PARTIES

      Plaintiff:

      A.        Plaintiff:    a   citizenI\~ vto ; s
                                              of    I                                (state),    who     resides     at

             /S:    \3 n2 ~ r:,St'o lcl. LC\.v,.~                                                      alleges     that

      his/her civil rights were violated by the individual(s) named belo,v.



      Defendant #1:


      B.        Defendant _ _        ~---l~~C~C\,,~£¼--'.f_________                         is employed as a

                   v... ~ pM e. Y'.11: C / e., C...Y\ e .i
                                              (a) (Name of First Defendant)

              c:.p
                J;      ~              )            (b) (Position/Title)
      with     p,.fC!irl: ~ 7-o { Ip . Bco-.dJe., y -f}Ve...
                   ~                        (c) (Employer's Name and Ad<iess)




                                                               1
     2:19-cv-02207-CSB-EIL # 1                Page 2 of 7



         c{,eck one of the following:
         ciThis defendant personally participated in causing my injury, and I want money
         damages. Briefly describe how this defendant participated:
       X       WOY k            a.. e..q,it;ffYle.,d c. l(..e..V\-e-1, ·+\.ts i«s d-oY\-e ottt'-1
                            o.._~
       C\ We~k, by 4: Wo ~eof/e..,, b~+ OS 4,-i°w..<-- <Jo byJ r
       t,/Q.5 3 Ive."' ..f.wo Coo ke...r..S .f:o C-1 e.o.Y1. by rvtySe..lf:
       f O \A: 0~Y, klo.r ~t v~ 0,0..'r, ex. wee.k. h~eav.se of ..µ...,~
                                          0


         • The policy or cus om of this official's gove111m'el'1t--agency violates my rights, and I
        seek injunctive relief (to stop or require someone to something). Briefly describe this
        policy or custom:




Defendant #2:

C.      Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is employed as a
                           (a) (Name of Second Defendant)


                                    (b) (Position/Title)
with
       - - - - - - - -(c)-(Employer's
                            - - - Name- -all{(
                                          - Address)
                                               -----------------
        Check one of the following:

        • This def~ndant personally participated in causing my injury, and 1 want money
        damages. Briefly describe how this defendant participated:




        • The policy or custom of this official's government agency violates my rights, and I
        seek injunctive relief (to stop or require someone to something). Briefly describe this
        policy or custom:


                                                    2
       2:19-cv-02207-CSB-EIL # 1              Page 3 of 7


  \'


Defendant #3:
D. Defendant - - - - - - - - , - - - - - - , - . , . . . , . . - - - - - - - - - is employed as a
                                       (a) (Name of Third Defendant)

                                           (b) (Position/Title)
with
        - - - - - - - - - - -(c)-(Employer's
                                   ----        - -and-Address)
                                             Name      ---------------



   . •                           .
        Check one o.fthefollowbig:

          This defendant personaUy participated in causing my injury, and l want money
        damages. Briefly describe how this defendant participated:




        • The policy or custom of this official's government agency violates my rights, and I
        seek injunctive relief (to stop or require someone to something). Briefly describe this
        policy or custom:




  Additional Defendant(s) (if any):
  E.      Using the outline set forth above, identify any additional Defendant(s), usmg
  additional pages, if necessary.




                                                     3
 2:19-cv-02207-CSB-EIL # 1            Page 4 of 7



III. PREVIOUS LAWSUITS

A.     Have you begun any other lawsuits in federal court? Yes
                                ~o

B.      If your answer to "A" is YES, describe the lawsuit in the space below. If there is
more than one lawsuit, you must describe the additional lawsuits on another sheet o.fpaper
using the same outline.


       1.     Parties to previous lawsuits:
.
                      Plaintiff(s):




                      Defendant(s):




       2.     Date of Filing:

       3.     Case Number:

       4.     Jurisdiction/Court:

       5.     Name of Judge:

       6.     Issues Raised:




       7.     Disposition of Case (for exampie: Was the case dismissed? Was it
              appealed? ls it still pending?):

       8.     Date of Final Disposition:




                                              4
    2:19-cv-02207-CSB-EIL # 1                      Page 5 of 7



IV. STATEMENT OF CLAIM

State here, as briefly as possible, when, where., how, and by whom you feel your
constitutional rights were violated. Do not include legal arguments or citations. If you
intend to allege several related claims, you must number and set forth each claim in a
separate paragraph.
                           / /
1. On or about I       vrJ f?- L2-0/6
                        1/ !                        at approximately - - - - - - - - -
                                                   (rnonth,day,yearJ,

• a.m. • p.m., plaintiff was present in the municipality (or unincorporated area oi)
                                              -----C--AJ...,_,V--~vt:-=-itl,_,_y__ _ _ _ _ _ _ _ , in the County of
_,,__C,.,,..,,.~h-·~.-"C\~wJ_._{).,_.._,o.,~iQ((L-·
                   f      {JI
- - - - - - - - - - - - - - - - - - - - - - -, in the State of Illinois, at

vvhere defendant( s) violated plaintiffs civil rights as                follO\VS (check each box that applies):

•         arrested or seized plaintiff ,vithout probable cause to believe that plaintiff had
          committed, was committing or was about to commit a crime;
•         searched plaintiff or his property without a waiTant and without reasonable cause;
•         used excessive force upon plaintiff;
•         failed to intervene to protect plaintiff from violation of his/her civil rights by one or
          more other defendants:
o         failed to provide plaintiff with necessary medical care;
•         conspired together to violate one or more of plaintiffs civil rights:
D         other   (please explain):




2. Plaintiff \vas charged with one or more crimes, specifically:




3~ Tl1e criminal proceedings (check the box that applies)~~

•         are still pending.
o         were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.
•         resulted in a finding of guilty on one or more of the charges.
•         other:- - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - -




                                                          5
 2:19-cv-02207-CSB-EIL # 1            Page 6 of 7



4. Plaintiff further alleges as follows: Describe what happened that you believe supports
your claims. To the extent possible, be specific as to your own actions and the actions of
each defendant.




5. Defendant( s) acted knowingly, intentionally, willfully, and maliciously.

6. As a result of Defendant's conduct, plaintiff was injured as follows:




7. Plaintiff asks that this case be tried by a jury. • Yes     • No


                                            6
          2:19-cv-02207-CSB-EIL # 1             Page 7 of 7




         V. PRAYERFORRELIKF

         Plaintiff requests that the Court grant the following relief:

         l. Compensatory Damages in the amount of $_ _ _ _ _ _ _~to
            compensate for (check all that apply):

                V bodily harm
                !I"'emotional harm
                lt""yain and suffering
                V loss of income
                • loss of enjoyment of life
                • property damage

         2. Punitive Damages:           • Yes       • No

         3. Such injunctive, declaratory, or other relief as may be appropriate,
            inclnding attorney's fees and reasonable expenses as authorized by 42
            u.s.c. § 1988.

          DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11

I certify to the best of my knowledge, infonnation, and belief, that this complaint is in full compliance
with Rule 1J(a) and 1 l(b) of the Federal Rules of Civil Procedure. The undersigned also recognizes
that failure to comply with Rule 11 may result in sanctions.


Date:   1-,& Id{'.> ly
Signature of Plaintiff:          Jd ~                0..1/1.,+o

Plaintiffs Name (print clearly or type):     $ 0. r ().. h_ -:Scx.vd:o
Mailing Address:          Lt l 3 mo. c,,-o Ll l .o.,.vu:".
City:      C h.o,, V\fl..~0.. ~8 '{\                  State:   IL.              Zip: (,   /<t~ /
Plaintiffs Telephone Number:       (d\\~     4, /~ -1-·d-,0{



                                                      7
